                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRANSCONTINENTAL GAS PIPE                                     No. 4:17-CV-00289
LINE COMPANY, LLC,
                                                              (Judge Brann)
                Plaintiff,

        v.

PERMANENT EASEMENT FOR 2.59
Acres, Temporary Easements for 5.45
Acres and Temporary Access Easement
for 2.12 Acres in Pine Grove Township,
Schuylkill County, PA, Tax Parcel
Number 21-04-0016.000, 361 Chapel
Drive, Pine Grove, Pine Grove
Township, Schuylkill County, PA,
RYAN J. REGEC, FULTON BANK,
N.A. and ALL UNKNOWN OWNERS,

                Defendants.


                                MEMORANDUM OPINION

                                       OCTOBER 31, 2019

I.      BACKGROUND

        This dispute approaches trial.1 The parties have each moved in limine to

exclude evidence and testimony. Defendant Ryan J. Regec (“Regec”) seeks to

exclude evidence and testimony on:2


1
     The Court assumes that the parties are familiar with the facts underlying this action.
2
     See ECF Nos. 251, 268. Regec submitted an amendment to his motions in limine on October
     28, 2019. See ECF No. 278. The Court did not consider this as it came over a month after
     the Court’s deadline for submissions of motions in limine.
           a) Whether the taking that Plaintiff Transcontinental Gas Pipe Line
              Company, LLC (“Transco”) performed caused Regec harm.3

           b) The “character for truthfulness and honesty” of Regec and other
              people and companies.

           c) “Opinion testimony by lay witnesses consisting of legal conclusions.”

           d) “Allegations or legal theories not pursued by [Regec] at trial.”

           e) The “personal opinions” of Transco’s counsel. (Regec made this
              motion twice. The second time, he styled it a “motion to bar
              [Transco’s] counsel from making certain irrelevant and prejudicial
              comments.”)

           f) Testimony from three of Transco’s “purported expert witnesses.”

       Transco seeks to exclude evidence and testimony on:

           a) An August 30, 2016 property appraisal report by Mark Abissi that
              Regec commissioned.4

           b) Regec’s “commercial affidavit” and other documents the Court
              already struck.5

           c) Documents about the blast radius of a pipeline.6

           d) Certain documents relating to a right-of-way through Regec’s
              property.7

           e) Regec’s “property sketch plan,” and other property development
              documents, as well as Regec’s testimony about his plans to develop
              his property.




3
    Regec also calls this “causation.”
4
    ECF No. 252.
5
    ECF No. 254.
6
    ECF No. 256.
7
    ECF No. 258.
                                          -2-
         This opinion decides the above motions. I grant Transco’s motions. I deny

some of Regec’s motions as untimely, moot, or misplaced. And I deny the other

Regec motions as too broad. Regec is free to reassert the overbroad motions with

more specificity at trial if need be.

         Also, over a month after the Court’s deadline for submitting a pre-trial

memorandum and accompanying list of exhibits, Regec submitted an “amended

pre-trial memorandum” with five exhibits that were not on his initial list of

exhibits.8 Because Regec made his submission well after the Court’s deadline for

submitting motions in limine, Transco has not been able to make a formal

challenge to these five new exhibits. The Court has reviewed these five exhibits

and finds that they are not admissible because they either are not relevant or are

barred by the Federal Rule of Evidence restricting settlement negotiations from

entry into evidence.

II.      LEGAL STANDARDS

         Motions in limine are threshold motions, those through which courts will

typically deny and defer a ruling until the time of trial (outside of the presence of

the jury), unless the evidence is clearly inadmissible prior to trial. Determinations

on motions in limine are preliminary rulings, those which the Court may adjust

after the evidence has been developed at trial. Although neither the Federal Rules



8
      See ECF No. 278.
                                           -3-
of Evidence nor the Federal Rules of Civil Procedure expressly acknowledge

motions in limine or provide for their use, “the practice has developed pursuant to

the district court’s inherent authority to manage the course of trials.”9

        A district court may deny a motion in limine “when it lacks the necessary

specificity with respect to the evidence to be excluded.”10 In turn, evidentiary

“rulings, especially ones that encompass broad classes of evidence, should

generally be deferred until trial to allow for the resolution of questions of

foundation, relevancy, and potential prejudice in proper context.”11

III.    ANALYSIS

        A.      Transco’s Motions in Limine12

                1.      Abissi’s Property Appraisal Report

        Regec indicated in his deposition that he plans to introduce an August 30,

2016 property appraisal report by Mark Abissi that Regec commissioned.13 But


9
     Luce v. United States, 469 U.S. 38, 41 n.4 (1985).
10
     Leonard v. Stemtech Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013).
11
     Crestwood Membranes, Inc. v. Constant Servs., Inc., No. 3:15-CV-537, 2018 WL 493282, at
     *1 (M.D. Pa. Jan. 19, 2018).
12
     Regec marshals three broad arguments in opposing Transco’s five motions in limine. See
     ECF No. 268. First, citing Ohio state evidentiary law, he argues that the motions are
     procedurally improper. The Court disagrees: as I explain below, the Federal Rules of
     Evidence and reliant case law establish the motions’ propriety. Second, he argues the
     motions aren’t ripe and “this Court has no facts upon which to base a decision.” The Court
     disagrees: the exhibits that Transco has submitted provide an able factual firmament. Third,
     he argues that the motions represent an “abuse of process” that “attempt[] to keep relevant
     evidence from the finder of fact in violation of due process of law. The Court disagrees: this
     reasoning is dissonant with the purposes of motions in limine, which I discuss above in my
     outlining of the relevant legal standard.
13
     ECF No. 270-2 at 123:17-124:1.
                                                -4-
Regec won’t be calling Abissi as an expert at trial, and he did not submit a pre-trial

memorandum identifying witnesses he plans to call at trial.14 This makes the

Abissi report hearsay under Federal Rule of Evidence 801(c), because (1) the

report is an out-of-court statement, and (2) given the sole issue at trial, Regec could

only offer the report into evidence to prove the truth of the matters it asserts—the

value of Regec’s land before and after Transco’s taking. See Lower Makefield

Twp. v. Lands of Dalgewicz, 4 A.3d 1114, 1121-22 (Pa. Commw. Ct. 2010)

(“Traditionally, an expert report constitutes inadmissible hearsay unless the expert

who prepared the report is available for cross-examination regarding the accuracy

and reliability of his opinion.”).15 The Court grants this motion in limine.

                2.     “Commercial Affidavit” and Other Struck Documents

        On May 8, 2019 and July 12, 2019, the Court struck a series of Regec’s

filings. These filings included a purported “commercial affidavit” and its progeny.

I struck them because, following my reasoning of January 28, 2019, these

documents had no “purpose or relevance . . . as they relate to resolving [the]


14
     ECF No. 253-1 at 123:23-125:14.
15
     See also Hayduk v. City of Johnstown, No. CIV.A. 3:2005-294, 2009 WL 3335351, at *1
     (W.D. Pa. June 4, 2009) (court acknowledging plaintiff’s acknowledgement that expert
     report was not admissible because the expert wouldn’t be called as a witness); Edwards v.
     Wyatt, No. CIV.A.01-1333, 2004 WL 1576649, at *14 (E.D. Pa. July 14, 2004), rev’d on
     other grounds, No. 04-3325, 2005 WL 1349531 (3d Cir. June 8, 2005) (information in
     reports was “inadmissible as hearsay” because party “failed to provide any witness at trial
     who could corroborate the [reports’] figures or be available for cross-examination regarding
     [their content]”); Denbury Onshore, LLC v. Christensen, No. 14-CV-19-ABJ, 2015 WL
     11023559, at *5 (D. Wyo. May 11, 2015) (as appraiser “has not been listed as a witness,”
     appraisal report, “if offered on its own, is inadmissible under Rule 801(c)”).
                                               -5-
outstanding issue” of “the amount of compensation Transco owes Mr. Regec for

the taking of an easement across his property.”16

        Transco now wants to preclude Regec from introducing these documents

again at trial. These documents are not relevant to the narrow remaining issue of

just compensation. They might provide some evidence of the subjective value of

Regec’s property in his mind.17 But fair market value, which governs just

compensation, is an objective metric—so Regec’s subjective valuation isn’t

relevant.18 The Court grants this motion in limine.19

               3.      Documents about the Blast Radius

        The Court grants this motion for the same reasons that it is granting

Transco’s motion to exclude the Abissi Report. Transco is moving to exclude

documents that Regec found on the Internet that describe hypothetical pipeline

blasts and ensuing blast radiuses.20

        These documents present another out-of-court statement. And, given the

sole issue remaining at trial, Regec could only seek to offer these documents into

evidence as truth of the matters asserted therein. Here, Regec would, presumably,


16
     See ECF Nos. 199, 217, 241.
17
     See ECF No. 255-1 Ex. B at 259:1-261:8.
18
     See Adelphia Cablevision Assocs. of Radnor, L.P. v. Univ. City Hous. Co., 755 A.2d 703,
     713-14 (Pa. Super. Ct. 2000).
19
     See In re DeFacto Condemnation & Taking of Lands of WBF Assocs., L.P., 972 A.2d 576,
     587 (Pa. Commw. Ct. 2009) (affirming trial court’s decision to exclude evidence in just
     compensation trial as “irrelevant for purposes of valuing the Property at issue”)
20
     ECF No. 257-1 Ex. B at 274:6-275:3; ECF No. 257-1 Ex. A.
                                               -6-
be using these documents to establish some facts about a change in his property’s

fair market value. Again, Regec admitted during his deposition that he will not

call any expert witnesses to testify at trial. The Abissi Report reasoning then

holds; these blast radius documents are also inadmissible hearsay. The Court

grants this motion in limine.21

               4.     Certain Right-of-Way Documents

        Regec intends to rely at trial on three documents: (1) the “Right of Way

Agreement for Gas Pipeline”; (2) the “Additional Temporary Workspace

Agreement / Additional Temporary Workspace for Access Road”; and (3) the

“Temporary Road Use Access Agreement.” Transco seeks to exclude these

“Right-of-Way Documents” from trial. The Court will do so.

        In his cover letters to Transco concerning each Right-of-Way Document,

Regec stated that he had “received [Transco’s] request,” was “unable to accept the

option as presented,” but was enclosing the given Right-of-Way Document as “an

acceptable and equitable option” to satisfy the “Agreement.” Regec also stated




21
     See Hayduk v. City of Johnstown, No. CIV.A. 3:2005-294, 2009 WL 3335351, at *1 (W.D.
     Pa. June 4, 2009) (court acknowledging plaintiff’s acknowledgement that expert report was
     not admissible because the expert wouldn’t be called as a witness); Edwards v. Wyatt, No.
     CIV.A.01-1333, 2004 WL 1576649, at *14 (E.D. Pa. July 14, 2004), rev’d on other grounds,
     No. 04-3325, 2005 WL 1349531 (3d Cir. June 8, 2005) (information in reports was
     “inadmissible as hearsay” because party “failed to provide any witness at trial who could
     corroborate the [reports’] figures or be available for cross-examination regarding [their
     content]”); Denbury Onshore, LLC v. Christensen, No. 14-CV-19-ABJ, 2015 WL 11023559,
     at *5 (D. Wyo. May 11, 2015) (as appraiser “has not been listed as a witness,” appraisal
     report, “if offered on its own, is inadmissible under Rule 801(c)”)..
                                              -7-
that upon “receipt of the signed and notarized documents” he would then “in turn

sign and forward a fully executed agreement with a completed W-9” to Transco.22

        As such, Regec presented each of these Right-of-Way Documents to

Transco as a settlement counteroffer. Federal Rule of Evidence 408(a) provides

that “a statement made during compromise negotiations about the claim” “is not

admissible – on behalf of any party – . . . either to prove or disprove the validity or

amount of a disputed claim or to impeach by a prior inconsistent statement or a

contradiction.” The Committee Notes on Rules—2006 Amendment further

provide that “Rule 408 excludes compromise evidence even when a party seeks to

admit its own settlement offer or statements made in settlement negotiations.” As I

described above, the Right-of-Way Documents are “statement[s Regec] made

during compromise negotiations” and are therefore inadmissible. The Court grants

this motion in limine.23




22
     ECF No. 259-1 Ex. C.
23
     See Affiliated Mfrs. v. Aluminum Co. of Am., 56 F.3d 521, 528 (3d Cir. 1995) (affirming
     district court’s exclusion of evidence reflecting “clear difference of opinion between the
     parties . . . concerning payment of two invoices,” and clarifying that FRE 408 extended to
     pre-litigation talks); Accurso v. Infra-Red Servs., Inc., No. CV 13-7509, 2016 WL 1273878,
     at *4 (E.D. Pa. Apr. 1, 2016) (motion to exclude “letter [that] clearly offer[ed] a resolution of
     the parties’ dispute in exchange for certain specified action on the part of [counterparty]”)
     granted under FRE 408); Fed. Deposit Ins. Corp. v. WH Venture, No. CIV.A. 84-5673, 1987
     WL 14856, at *1 (E.D. Pa. July 29, 1987) (excluding pre-litigation settlement offer from
     evidence).
                                                 -8-
               5.     Property Development Documents and Testimony on
                      Development Plans

        With its final motion in limine, Transco seeks to exclude certain property

development documents that Regec previously produced to Transco, as well as

Regec’s anticipated testimony on his plans to develop his property.

        The documents at issue – which the Court will designate the “Development

Documents” – are “a sketch plan regarding the Property that was created in 1994, a

series of proposed development costs based on the sketch plan, and a series of

‘model home’ drawings.”24 The testimony at issue – the “Development

Testimony” – is testimony that, prior to Transco’s taking, Regec could have

developed his property into a residential subdivision encompassing 15 lots, and

that thus Regec should receive damages for the lost opportunity to develop his

property and ensuing damages.25 For the reasons expressed below, the Court

grants this motion in limine.

                      a.     The Development Documents

        As above with the Assisi Report and Blast Radius Documents, these

documents are hearsay. As Regec does not plan to introduce any expert witnesses

at trial, the Development Documents are out-of-court documents. And given the

sole issue remaining at trial, Regec could only seek to offer these documents into



24
     ECF No. 261 at 5; ECF No. 261-1 Ex. A at 130:20-131:1, 168:14-169:1.
25
     ECF No. 261 at 13; ECF No. 261-1 Ex. A at 247:7-248:5.
                                             -9-
evidence as truth of the matters asserted therein. Here, Regec would, presumably,

be using these documents to establish some facts about his property’s development

potential, which would then bear on his property’s fair market value. These

documents are then inadmissible.26

                        b.      The Development Testimony

        In general, landowners testifying to the value of their own land fall within

the scope of Federal Rule of Evidence 702, which governs expert testimony.27 But

a landowner’s “qualification to testify does not change the ‘market value’ concept

and permit him to substitute a ‘value to me’ standard for the accepted rule, or to

establish a value based entirely on speculation.”28


26
     See Hayduk v. City of Johnstown, No. CIV.A. 3:2005-294, 2009 WL 3335351, at *1 (W.D.
     Pa. June 4, 2009) (court acknowledging plaintiff’s acknowledgement that expert report was
     not admissible because the expert wouldn’t be called as a witness); Edwards v. Wyatt, No.
     CIV.A.01-1333, 2004 WL 1576649, at *14 (E.D. Pa. July 14, 2004), rev’d on other grounds,
     No. 04-3325, 2005 WL 1349531 (3d Cir. June 8, 2005) (information in reports was
     “inadmissible as hearsay” because party “failed to provide any witness at trial who could
     corroborate the [reports’] figures or be available for cross-examination regarding [their
     content]”); Denbury Onshore, LLC v. Christensen, No. 14-CV-19-ABJ, 2015 WL 11023559,
     at *5 (D. Wyo. May 11, 2015) (as appraiser “has not been listed as a witness,” appraisal
     report, “if offered on its own, is inadmissible under Rule 801(c)”)..
27
     Fed. R. Evid. 702 Advisory Committee Notes (“Thus within the scope of the rule are not
     only experts in the strictest sense of the word, e.g., physicians, physicists, and architects, but
     also the large group sometimes called “skilled” witnesses, such as bankers or landowners
     testifying to land values.”).
28
     United States v. Sowards, 370 F.2d 87, 92 (10th Cir. 1966); see also D.C. Redevelopment
     Land Agency v. Thirteen Parcels of Land in Squares 859, 912, 934 & 4068 in D.C., 534 F.2d
     337, 340 (D.C. Cir. 1976) (“courts have excluded owners’ testimony based on . . .
     speculation as to business profits”); United States v. An Easement & Right-of-way Over 6.09
     Acres of Land, More or Less, in Madison Cty., Alabama, 140 F. Supp. 3d 1218 (N.D. Ala.
     2015) (testimony of party’s witnesses regarding property value based on its development
     value was too speculative to be admissible); see generally U. S. ex rel. & for Use of
     Tennessee Valley Auth. v. Powelson, 319 U.S. 266, 275-76 (1943) (though fair market value
     could reflect “that use to which [land] may be readily converted,” the possibility of that use
                                                - 10 -
        Here, Regec doesn’t have any experience developing residential

subdivisions.29 Nor does Regec have experience estimating development costs for

multi-lot residential subdivisions.30 Regec does not intend to call any expert

witnesses at trial. And, as per above, Regec cannot introduce the Development

Documents in support, because they are hearsay. Regec’s testimony on his

development plans would, at bottom, constitute “value to me” testimony based on

Regec’s own speculation. This testimony is inadmissible.31

        B.      Regec’s Motions in Limine

                1.       Regec’s Motion to Exclude Evidence on Whether Transco’s
                         Taking Caused Him Harm

        Regec’s first motion in limine targets evidence “that the loss of the ‘Taking’

. . . was only subject to the area of Right of Way for the Pipeline.”32 It is hard for

the Court to divine what Regec means by the above. But (as the Court has

reminded the parties many times) this trial will confront the issue of how much just




     coming about could not be “too remote and speculative to have any legitimate effect upon the
     valuation”).
29
     ECF No. 261-1 Ex. A at 174:24-175:1.
30
     ECF No. 261-1 Ex. A at 170:7-175:1.
31
     See United States v. Sowards, 370 F.2d 87, 92 (10th Cir. 1966); see also Gochman v. Oakley,
     44 Fed. Appx. 652, 654 (5th Cir. 2002) (citations omitted) (refusing to permit testimony that,
     among other shortcomings, “did not even attest to the market value of the property ... but
     only as to the amount of its alleged diminution in value ... [and] offered no factual support for
     this assertion.”); Se. Supply Header, LLC v. 47.75 Acres, No. 2:07-cv-216-KS-MTP, 2008
     WL 553019, at *1 (S.D. Miss. Feb. 27, 2008) (“At a minimum, [landowner’s testimony]
     must offer specific facts that translate into a reduced market value for the property.”)
32
     ECF No. 251 at 2.
                                                - 11 -
compensation Regec will receive for Transco’s taking. Thus, the Court denies any

exclusion of evidence of just compensation: “the difference between the fair

market value of [Regec’s] entire property interest immediately before the

condemnation and as unaffected by the condemnation and the fair market value of

the property interest remaining immediately after the condemnation and as affected

by the condemnation.” 26 Pa. C.S. § 702(a) (defining “just compensation”).33

        Regec also seems to be trying to muddle the field of play with respect to

damages. Regec argues that the easements on his property left “an unacceptable,

[s]evere[] and [u]nsatisfactory blot on title that would remain in perpetuity.”34

Transco is free to counter this argument at trial—for two reasons. First, if Regec is

referencing consequential damages, he can’t recover them.35 Second, if Regec is

trying to argue that the easements hurt the subjective value to his property, Transco

is free to challenge that argument—“[l]oss to a property owner of nontransferable



33
     See also Tennessee Gas Pipeline Co., LLC v. Permanent Easement for 7.053 Acres, 931 F.3d
     237, 255 (3d Cir. 2019), as amended (July 25, 2019) (holding that Pennsylvania substantive
     law governs the “standard of measuring just compensation in condemnation proceedings by
     private entities acting under the authority of the [Natural Gas Act]”); Condemnation of
     Permanent & Temp. Rights of Way for Transportation of Nat. Gas in Buffalo Twp. v. Nat’l
     Fuel Gas Supply Corp., No. 1093 C.D. 2017, 2018 WL 2945112, at *4 (Pa. Commw. Ct.
     June 13, 2018) (applying the above statute’s standard in condemnation action).
34
     ECF No. 251 at 3.
35
     See 26 Pa. C.S. § 714 (defining consequential damages in a condemnation action as
     “damages to property abutting the area of an improvement resulting from change of grade of
     a road or highway, permanent interference with access or injury to surface support, whether
     or not any property is taken”); Benner v. Silvis, 950 A.2d 990, 995 (2008) (“Consequential
     damages pursuant to Section 714 of the Eminent Domain Code are strictly limited by the
     language of the section . . .”).
                                              - 12 -
values deriving from his unique need for property or idiosyncratic attachment to it

is treated as part of the burden of common citizenship, and is not generally

compensated.”36 The Court denies Regec’s attempt to exclude Transco’s

counterargument.

        For the above reasons, the Court denies this motion.

               2.        Regec’s Motions to Exclude “Evidence Concerning the
                         Claimant’s Character for Truthfulness and Honesty,”
                         “Opinion Testimony by Lay Witnesses Consisting of Legal
                         Conclusions,” “Allegations or Legal Theories” and “Personal
                         Opinions” of Transco’s Counsel

        Regec’s third motion in limine targets “legal conclusions including, e.g.,

opinions regarding the fraudulent intent of [Transco], its agents, representatives,

and employs or whether certain conduct constitutes fraud.”37 He doesn’t provide

any citations to the record or to the parties’ briefs. But he mentions that

“[t]hroughout depositions, [Transco’s] Attorney attempted to elicit testimony from

[him] that would consist of legal conclusions regarding intent and fraud.”38

Regec’s fourth motion in limine targets “any evidence related to [his] previous

allegations or legal theories that will not be at issue at trial.” He doesn’t provide

any citations to the record or to the parties’ briefs. He only gives vague references



36
     Adelphia Cablevision Assocs. of Radnor, L.P. v. Univ. City Hous. Co., 755 A.2d 703, 713-14
     (Pa. Super. Ct. 2000) (citing U.S. v. 564.54 Acres of Land, 441 U.S. 506, 512 (1979)
     (quotations omitted).
37
     ECF No. 251 at 5.
38
     ECF No. 251 at 5.
                                             - 13 -
to “the effect of [Transco’s] fraud on” him, a “cause of action under the False

Claims Act,” and “previous allegations related to tacit acquiescence.”39 Regec’s

fifth motion in limine targets Transco’s “arguing personal opinions at trial

“concerning (among other things) [his] motivation or reasons for re-butting all

presumptions, assumptions, not accepting any form of hearsay, not wavering any

rights ever, excluding and not consenting to any contracts, and/or not consenting to

tacit agreements within this case.” Again, Regec doesn’t provide any citations to

the record or to the parties’ briefs.40

        Each of these motions “encompass broad classes of evidence”—too broad

for the Court to resolve before trial. So the Court is going to defer them until trial.

The Court denies these motions without prejudice. Regec is free to reassert these

motions with more specificity at trial—once Transco presents actual evidence that

Regec thinks runs afoul of his claimed violations.41

        In a related matter, Regec’s second motion in limine targets “evidence or

argument concerning the character for truthfulness or honesty of any individual.”

Regec gives “Indian Valley Appraisal Company, Mark Abissi, MAI, AI-GRS” as

an example.42 Following the above reasoning, the Court denies Regec’s second

39
     ECF No. 251 at 6.
40
     ECF No. 251 at 7.
41
     See Evolved Wireless, LLC v. Apple Inc., No. CV 15-542-JFB-SRF, 2019 WL 1100471, at *1
     (D. Del. Mar. 7, 2019) (defendant’s “unspecified evidence” meant “deny without prejudice to
     reassertion”);
42
     ECF No. 251 at 4 (emphasis added).
                                              - 14 -
motion with respect to “any individual,” because it is too broad. The Court

addresses Regec’s specific argument with respect to the honesty or truthfulness of

Mark Abissi below.

               3.        Regec’s Motion to Exclude Opinion Testimony Concerning
                         Mark Abissi’s Honesty or Truthfulness

        Regec did not submit a pre-trial memorandum identifying witnesses he plans

to call at trial. He indicated in his deposition that he plans to introduce the Abissi

Report that I discussed earlier.43 Regec argues that “Rule 404(a)(1) prohibits

[Transco] from eliciting opinion testimony concerning the honesty or truthfulness

of [Regec] or . . . Abissi . . . in order to demonstrate that [Regec] or . . . Abissi . . .

acted honestly or truthfully in his valuation of the ‘Taking’ or in connection with

[Regec].”44 As I discussed earlier, Regec won’t be allowed to introduce the Abissi

Report at trial, because the report is hearsay. This makes this aspect of Regec’s

motion in limine moot. The Court denies Regec’s motion to exclude opinion

testimony concerning Mark Abissi’s honesty or truthfulness.

               4.        Regec’s Motions to Exclude Transco’s “Counsel from
                         Making Certain Irrelevant and Prejudicial Comments” and
                         to Exclude Testimony from Three of Transco’s “Purported
                         Expert Witnesses”

        The Court’s July 23, 2019 Scheduling Order fixed the deadline for motions

in limine as September 23, 2019. I noted that “[a]bsolutely no extensions of [this]


43
     ECF No. 270-2 at 123:17-124:1.
44
     ECF No. 251 at 4.
                                           - 15 -
deadline will be granted.”45 Regec followed through with this deadline for the first

five motions I list above.46 But on October 7, 2019, alongside his brief in

opposition of Transco’s motions in limine, Regec filed two more motions to

exclude: (a) Transco’s “counsel from making certain irrelevant and prejudicial

comments” and (b) testimony from three of Transco’s “purported expert

witnesses.”47 I deny these motions, with prejudice, as untimely.48

        C.     Regec’s Additional Exhibits Submitted on October 28, 2019

        On October 28, 2019, Regec added five exhibits to his exhibit list:

        a) Exhibit C-9: A press release from NextEra Energy Partners, LP,
           “announc[ing their] definitive agreement to acquire Meade Pipeline Co
           LLC.”

        b) Exhibit C-10: An email chain that Regec labels “Negotiation Attempts
           Per Federal Rule of Civil Procedure 16.”

        c) Exhibit C-11: A “Commonwealth Of Pennsylvania, Pennsylvania Game
           Commission License for Right-of-Way,” dated August 9, 2016.

        d) Exhibit C-12: An assemblage of excerpts from news stories, legal filings,
           and an unspecified author’s own comments on the NextEra-Meade
           transaction that the Exhibit C-9 press release discusses.

        e) Exhibit C-13: The table of contents of a February 14, 2014 “Limited
           Liability Company Agreement” of Meade Pipeline Co LLC, as well as a
           February 14, 2014 “Construction and Ownership Agreement between


45
     ECF No. 242.
46
     See ECF No. 250.
47
     See ECF No. 268 at 6-8.
48
     See Ogin v. Ahmed, No. CIV.A. 03:06-CV-350, 2008 WL 5560881, at *2 (M.D. Pa. Apr. 24,
     2008) (denying motion in limine as untimely); Zwierlein v. Rouse, No. 3:02CV1209, 2005
     WL 6188633, at *1 (M.D. Pa. Sept. 13, 2005) (same).
                                            - 16 -
          Transcontinental Gas Pipe Line Company, LLC and Meade Pipeline Co
          LLC.”

      The Court has reviewed all five of these proposed exhibits. The Court

concludes that none are admissible. Federal Rule of Evidence 408(a) bars Exhibits

C-10 (Regec’s settlement counteroffer) and C-11 (a document attached to Regec’s

settlement counteroffer). Exhibits C-9, C-12, and C-13 all relate to Meade Pipeline

Co and its acquisition by NextEra Energy Partners. As the Court has explained

above, the only remaining issue before the Court is the issue of how much just

compensation Regec is entitled to receive for the taking of his land. Exhibits C-9,

C-12, and C-13 are not relevant to this lone issue.

IV.   CONCLUSION

      For all the reasons I have stated above, the Court concludes that:

            Transco’s motions in limine are GRANTED.

            Regec’s motion in limine to bar evidence on whether the taking that
             Transco performed caused Regec harm is DENIED.

            Regec’s motions in limine to bar evidence on the “character for
             truthfulness and honesty” of Regec and other people and companies,
             “opinion testiony by witnesses consisting of legal conclusions,”
             “allegations or legal theories not pursued by [Regec] at trial," and the
             “personal opinions” of Transco's counsel are DENIED without
             prejudice as overbroad and premature.

            Regec’s motion in limine to bar opinion testimony Concerning Mark
             Abissi’s honesty or truthfulness is DENIED as moot.

            Regec’s motions in limine to “bar [Transco’s] counsel from making
             certain irrelevant and prejudicial comments” and to exclude testimony
             from three of Transco’s “purported expert witnesses” are DENIED as
             untimely.
                                        - 17 -
     Exhibits C-8 through C-13, which Regec submitted for the Court’s
      consideration on October 28, 2019, are INADMISSIBLE at trial.

An appropriate Order follows.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge




                                - 18 -
